Opinion by
Lewis, J.,
dissenting.
It is declared by Act of Congress that “ no purchase, grant, lease, or other conveyance of lands, or of any title or claim thereto, from any Indian, or nation, or tribe of Indians within the bounds of the United States, shall be of any validity in law or equity, un less the same be made by treaty or convention entered into pursuant to the Constitution. And it shall be a misdemeanor in any person not employed under the authority of the United States to negotiate such treaty or convention, directly or indirectly, to treat with any such Indian, nation, or tribe of Indians, for the title or purchase or any lands by them held or claimed, punishable by fine not exceeding one thousand dollars, and imprisonment not exceeding twelve months.” (Brightley’s Digest, 433, Sec. 99.) Erom this law it would seem the defendants could acquire no title whatever from the Indian or Indians, from whom they claim.
But should this law be put out of the case entirely, and the Indians’ right to convey be conceded, I should still be led to the same conclusion; for it appears from the record that no legal conveyance was ever made by the Indian.
Section 55, Laws of 1861, p. 18, declares that “ no estate or interest in lands other than for leases for a term not exceeding one year, nor any trust or power over or concerning lands, or in any manner relating thereto, shall hereafter be created, granted, assigned, surrendered or declared, unless by act or operation of law, *522or by deed or conveyance in writing, subscribed by the party creating, granting, surrendering, or declaring the same, or by his lawful agent thereunto authorized in writing.” This is substantially the Utah law which prevailed in the Territory of Nevada at the time of the ’transaction in question. That the right to the enjoyment of the dam and to have the water flow through the ditch in question is an interest in land, is fully supported by the following authorities: Hawkins v. Shippam, 5 Barn. & Cress, 221; 7 Dow & Ky. 783; Crocker v. Cowper, 1 Cro., Mees & Ros. 418; Wood v. Leadbetter, 13 Mees & W. 836; Mumford v. Whitney, 15 Wend. 380; Brown v. Woodworth, 5 Barb. 580; Phillips v. Thompson, 1 John. Ch. 131; Bennett v. Scott, 18 Barb. 347.
The defendants do not pretend to claim as lessees, hence, there being no deed or conveyance in writing as required by the statute, they acquired nothing from the Indian. In my judgment, therefore, the sixth instruction given at the instance of defendants, was incorrect. For these reasons I am constrained to dissent from the conclusions of the Chief Justice. /